Citation Nr: 1619985	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-24 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial compensable rating for left knee scar associated with left knee instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  Jurisdiction over this case was subsequently transferred to the Hartford, Connecticut RO.

In March 2012, the RO issued a rating decision granting a 20 percent rating for left knee instability, an initial rating of 10 percent for left knee degenerative joint disease, and an initial noncompensable rating for left knee scar associated with left knee instability.  Within one year of the March 2012 rating decision, the RO was in receipt of new and material medical evidence.  Subsequently, in July 2012, the RO issued a rating decision denying higher ratings for left knee instability, left knee degenerative joint disease, and left knee scar associated with left knee instability.

The March 2012 rating decision did not become final and remains pending because of the submission of new and material evidence, and VA must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Bond v. Shinseki, 659 F.3d 1366, 1368 (Fed. Cir. 2011); Charles v. Shinseki, 587 F. 3d 1318, 1323-24 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F. 3d 1362, 1367-68 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In February 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a knee and lower leg VA examination in May 2014.  The examination report reflects that the examiner did not review the entire claims file and only reviewed medical records available on Virtual VA.  However, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Under these circumstances, the Board finds that the VA examination is inadequate to make a determination on the claims because it did not consider the electronic records in VBMS.  

Because the May 2014 VA examination is inadequate, and the Board testimony from the Veteran and his spouse reflect a potential worsening of symptoms since he was last examined by VA in May 2014, an updated examination is necessary to address the current severity of the Veteran's left knee instability, left knee degenerative joint disease, and left knee scar associated with left knee instability.  Additionally, any outstanding VA and private treatment records should be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination by an examiner other than the May 2014 VA examiner to assess the current severity of his left knee instability, left knee degenerative joint disease, and left knee scar.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's left knee instability, left knee degenerative joint disease, and left knee scar, and fully describe the impact of these disabilities on his occupational functioning.

4.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



